Citation Nr: 1044180	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-37 769	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected erectile dysfunction.

2.  Entitlement to an initial compensable disability rating for 
service-connected nonarteritic ischemic optic neuropathy (eye 
disorder).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1963 to February 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2005 and September 2006 decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas.

In May 2010, the Veteran and his spouse testified at a personal 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  Prior to April 19, 2005, the Veteran experienced a penis 
deformity (balanoposthitis) that was causally related to his 
service-connected diabetes.

2.  Following an April 19, 2005, circumcision, the Veteran has 
not had a penis deformity.

3.  Prior to June 25, 2010, the Veteran's eye disorder did not 
result in a loss of visual acuity worse than 20/30 in either eye, 
nor did this disorder result in a visual field defect in either 
eye.

4.  Since June 25, 2010, the Veteran's eye disorder resulted in a 
dense inferior arcuate scotoma with a superior Bjerrum scotoma in 
the right eye.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for 
erectile dysfunction, prior to April 19, 2005, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.115b, Diagnostic 
Codes 7599 to 7522 (2010).

2.  The criteria for a compensable disability rating for erectile 
dysfunction, from April 19, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.115b, Diagnostic Codes 7599 to 
7522 (2010).

3.  The criteria for an initial compensable disability rating for 
nonarteritic ischemic optic neuropathy, prior to June 25, 2010, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.83a, 4.84a  
Diagnostic Codes 6061 to 6081 (2010).

4.  The criteria for a 10 percent disability rating for 
nonarteritic ischemic optic neuropathy, from June 25, 2010, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.83a, 4.84a 
Diagnostic Codes 6061 to 6081 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before turning to the merits of this case, the Board must first 
determine whether VA has met its duties to notify and to assist 
as defined by the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

First, the Board determines that VA has met its duty to notify 
for each claim.  Service connection for the Veteran's erectile 
dysfunction was granted in a March 2005 rating decision, and 
service connection for the Veteran's eye disorder was granted in 
a September 2006 decision.  The Veteran is now appealing the 
downstream issues of the initial disability ratings that were 
assigned.  Additional VCAA notice is therefore not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of the Veteran's post-service VA 
treatment, and records of the Veteran's private medical 
treatment.  The Veteran was afforded a VA compensation and 
pension examination germane to each issue now on appeal.  The 
Veteran requested and testified at a Travel Board hearing.

The Veteran underwent a VA genitourinary examination in August 
2009.  In his May 2010 Travel Board hearing, the Veteran 
criticized the VA examination as inadequate, stating that he felt 
the examiner did not perform a thorough examination and that the 
examiner's qualifications were questionable. 

Pursuant to VA regulations, if a diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2.  Here, despite the concerns of the Veteran, the 
examination appears to be thorough.  The examiner made numerous 
findings specific to the Veteran's claim on appeal, and these 
findings relate directly to the applicable diagnostic code.  
Courts have held that there is a presumption of regularity which 
holds that government officials are presumed to have properly 
discharged their official duties.  See Ashley v. Derwinski, 2 
Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical 
Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 
(1926)); see also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. 
Cir. 2001) ("[t]he [presumption of regularity] doctrine this 
allows courts to presume that what appears regular is regular, 
the burden shifting to the attacker to show the contrary").  
Unless rebutted by clear evidence to the contrary, VA is entitled 
to the benefit of this presumption.  Id.  The Veteran in this 
case has not pointed to any evidence in the record that would 
cast doubt on whether the VA examiner failed to conduct a 
physical inspection of his body, nor is the Board aware of any 
such evidence.  

Further, while the examination was performed by a VA physician's 
assistant, there is no evidence that he was not competent to 
perform the examination.  See Bastien v. Shinseki, 599 F.3d 1301, 
1307 (Fed.Cir.2010) ("[A]ny challenge 'to the expertise of a VA 
expert'... must set forth the specific reasons why the litigant 
concludes that the expert is not qualified to give an 
opinion.").  Here, though the Veteran offered his opinion that 
the examiner was not qualified to perform the examination, he did 
not state why believed this was so.  Further, the Board notes 
that the examiner's opinions are substantially similar to the 
other private and VA records in the case.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Give the foregoing, the Board finds that all necessary 
development has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the 
initial assignment of a disability rating, and as such, the 
severity of the disability is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Additionally, in determining the present level of a disability 
for any increased rating claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Erectile Dysfunction

The Veteran was service connected for diabetes in November 2003.  
He underwent a VA diabetes examination in July 2004.  Based on 
the results of this examination, the RO inferred various claims 
for service connection on a secondary basis for the complications 
of diabetes from which the Veteran was experiencing; included 
among these was a claim for service connection for erectile 
dysfunction.  A March 2005 rating decision granted service 
connection for erectile dysfunction and assigned both a 
noncompensable disability rating under the rating schedule and 
Special Monthly Compensation based on the loss of use of a 
creative organ.

In a May 2005 notice of disagreement, the Veteran disagreed with 
the assignment of a noncompensable disability rating for his 
erectile dysfunction.  An August 2006 Statement of the Case 
continued the earlier noncompensable disability rating for the 
Veteran's erectile dysfunction.  The Veteran filed a timely 
substantive appeal.  The  RO subsequently issued two Supplemental 
Statements of the Case, and the Veteran testified regarding his 
erectile dysfunction in a May 2010 hearing.  

The Veteran's erectile dysfunction has been rated as 
noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7599-
7522.  When a particular disability is not listed among the 
diagnostic codes, a code ending in "99" is used; the first two 
numbers are selected from the portion of the schedule most 
approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  As the 
Veteran's erectile dysfunction is not assigned a specific number, 
Diagnostic Code 7599 is applied to allow for rating the 
disability with other diseases of the genitourinary system.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the specific basis for the rating assigned. 38 C.F.R. § 
4.27.  In this case, Diagnostic Code 7599 refers to erectile 
dysfunction, while the more specific Diagnostic Code 7522 refers 
to a penis deformity.

Under Diagnostic Code 7522, a deformity of the penis with a loss 
of erectile power is rated as 20 percent disabling.  As this is 
the only rating provided under this Diagnostic Code, and as the 
RO has concluded that the Veteran's disability does not meet 
these criteria, the Veteran has been assigned a noncompensable 
rating.  See 38 C.F.R. § 4.31 (providing that in cases where the 
rating schedule does not provide for a zero percent rating, such 
a rating is assigned when the requirements for a compensable 
rating are not met).  

In this case, the Veteran contends that he does have a penis 
deformity, and that he should accordingly be assigned a 20 
percent disability rating.  After reviewing the evidence, the 
Board concludes that the Veteran's disability does warrant a 20 
percent disability rating for the reasons that follow.

The Veteran was service connected for his erectile dysfunction 
based on the results of a July 2004 VA diabetes examination.  In 
that examination, a VA examiner determined that the Veteran was 
suffering from erectile dysfunction secondary to his service-
connected diabetes.  That examination did not, however, make any 
findings as to whether the Veteran's penis was deformed.

The evidence of deformity comes from a letter from one of the 
Veteran's private physicians, Phil Blake, MD.  Dr. Blake state 
that the Veteran suffered from balanoposthitis, which is an 
"inflammation of the glans penis and prepuce."  Dorland's 
Illustrated Medical Dictionary 197 (31st ed. 2007) [hereinafter 
Dorland's].  Dr. Blake further stated that this condition was a 
deformity, that it led to the Veteran's circumcision on April 19, 
2005, and that this condition was related to the Veteran's 
diabetes.  

Given the foregoing, the Board finds that prior to April 19, 
2005, the criteria for a 20 percent disability rating for 
erectile dysfunction have been met.  Again, under Diagnostic Code 
7522, a deformity of the penis with a loss of erectile power is 
rated as 20 percent disabling.  Here, we know that prior to April 
19, 2005, the Veteran suffered from a penile deformity 
(balanoposthitis) and a loss of erectile power (erectile 
dysfunction).  

Following the Veteran's circumcision, however, there is no 
evidence that the Veteran experienced a penile deformity.  The 
Veteran underwent a VA genitourinary examination in April 2006.  
The examiner acknowledged the Veteran's circumcision, stating 
that the Veteran suffered from a dense phimosis that was treated 
by the Veteran's circumcision.  The examiner further stated that 
the Veteran's penis was now normal without deformity.  A 
subsequent VA genitourinary examination in August 2009 also 
described the Veteran's penis as normal.  

In a May 2008 hearing with a Decision Review Officer at the RO, 
the Veteran stated that his penis was deformed, as it is now 
curved to the right.  The Veteran reiterated his belief that his 
penis is deformed in his May 2010 Travel Board hearing.  

While the Veteran is competent to report his observations, the 
Board finds his testimony to be outweighed by the findings of the 
two VA examiners that found the Veteran's penis to be normal.  
Further, while Dr. Blake reported that the Veteran's penis was 
deformed prior to his circumcision, Dr. Blake did not state that 
the Veteran's penis remained deformed following his circumcision.  

The Board has considered whether rating the Veteran under a 
different Diagnostic Code provision would provide for an 
increased rating or a rating effective beyond the date of the 
Veteran's circumcision, but determines that none does.  
Diagnostic Code 7522 provides that the removal of the glans be 
assigned a 20 percent rating.  The glans is defined as "the cap-
shaped expansion of the corpus spongiosum at the end of the 
penis."  Dorland's Illustrated Medical Dictionary 793 (31st ed. 
2007) (defining "glans penis").  Though the Veteran underwent a 
circumcision, there is no evidence that his glans was removed.  
Indeed, in the aforementioned April 2006 VA examination, the 
examiner commented that the Veteran had decreased sensation in 
his glans, indicating that it has not been removed.  

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, in evaluating a claim for an increased 
schedular disability rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in part 
involves the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests that 
the clinical data supports an increased disability rating or that 
the rating criteria should not be employed, he is not competent 
to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).

Eye Disorder

The Veteran also seeks a compensable initial disability rating 
for his eye disorder.  As noted above, he was service connected 
for diabetes in November 2003.  He sought service connection for 
his eye disorder in June 2004.  The Veteran underwent a VA 
diabetes examination in July 2004.  A September 2006 rating 
decision granted service connection for the Veteran's 
nonarteritic ischemic optic neuropathy and assigned a 
noncompensable disability rating.  The Veteran filed a timely 
notice of disagreement with respect to the rating assigned, and 
the RO issued a Statement of the Case in November 2008.  The 
Veteran filed a timely substantive appeal, and he later testified 
regarding his erectile dysfunction in his May 2010 hearing.  

During the pendency of the appeal, the criteria for rating eye 
disabilities were amended effective December 10, 2008.  These 
amended criteria, however, govern cases only when the claim is 
filed on or after that date.  73 Fed. Reg. 66543 (November 10, 
2008).  Here, because the Veteran filed his claim prior to 
December 10, 2008, his appeal will be considered under the prior 
criteria.  73 Fed. Reg. 66543 (Nov. 10, 2008).

Under the previous code, disabilities of the eye were rated under 
38 C.F.R. § 4.84a, Diagnostic Codes 6000 to 6092.  The severity 
of visual acuity loss is determined by applying the criteria set 
forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of 
central visual acuity is rated from noncompensable to 100 percent 
based on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A disability 
rating for visual impairment is based on the best distant vision 
obtainable after the best correction by glasses.  38 C.F.R. § 
4.75.  

The percentage rating will be found from Table V by intersecting 
the horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of the 
other eye.  38 C.F.R. § 4.83a.  A compensable rating for loss of 
visual acuity requires that corrected vision be 20/40 or worse in 
one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84a.  The 
ratings increase in 10 percent increments according to the levels 
of vision impairment with the greatest award of 100 percent 
assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 
4.84(a), Diagnostic Codes  6063 to 6078.

In this case, numerous measurements of the Veteran's corrected 
visual acuity have been obtained and associated with the claims 
file.  A March 2004 record from Michael Koop, MD, noted that the 
Veteran had corrected vision of 20/25 in his right eye and 20/20 
in his left.  The Veteran underwent a VA eye examination in July 
2004.  This examination reflected that the Veteran had corrected 
vision of 20/20 in the right eye and of 20/20 in the right.  The 
Veteran underwent another VA eye examination in March 2006; it 
was again determined that he had corrected vision of 20/20 in 
both eyes.  In his latest August 2009 VA eye examination, the 
examiner found that the Veteran had corrected vision of 20/30 in 
his right eye and 20/20 in his left.  The most recent records 
associated with the claims file come from the Texas Eye Institute 
from June 2010.  This record noted that the Veteran had corrected 
visual acuity of 20/30 in his right eye and 20/25 in his left.  

Based on these results, the Board concludes that the 
noncompensable disability rating assigned is proper.  At no time 
has the Veteran had corrected vision worse than 20/30 in either 
eye.  Again, at the minimum, to be awarded a compensable 
disability rating, the Veteran would have to have a loss of 
visual acuity of at least 20/40 or worse in one eye and 20/50 or 
worse in the other.  38 C.F.R. § 4.84(a).  As the Veteran does 
not have a loss of visual acuity of this level, a compensable 
disability rating is not warranted.

That being said, visual impairment can also be rated on the basis 
of loss of field of vision.  38 C.F.R. § 4.76.  In this case, 
however, prior to the Veteran's May 2010 hearing, there is no 
evidence of visual impairment based on the loss of field of 
vision.  The Veteran's August 2010 VA eye examination, for 
instance, noted that the Veteran had no residual visual filed 
defect in either eye as a result of his ischemic optic 
neuropathy.  

In his May 2010 hearing, the Veteran stated that his vision had 
deteriorated since his last VA examination.  The Veteran also 
stated that he had an upcoming appointment at the Texas Eye 
Institute, and that he wished to hold the record open so that he 
could submit records from this appointment.  

A review of this June 25, 2010, record shows that while the 
Veteran's visual acuity remains too high to warrant a compensable 
disability rating, the Veteran now also experiences a visual 
field defect in his right eye that is related to his service-
connected ischemic optic neuropathy.  Specifically, this record 
noted that an updated visual field examination showed a dense 
inferior arcuate scotoma with a superior Bjerrum scotoma in the 
Veteran's right eye.  This defect in his right eye was noted to 
extend to within ten degrees to fixation.

Based on this record, the Board finds that a staged rating under 
a separate diagnostic code is appropriate.  The schedule of eye 
ratings codified at 38 C.F.R. § 4.84a contain ratings for both 
impairment of central visual acuity and for impairment of the 
field of vision.  Specifically, Diagnostic Code 6081 provides for 
a 10 percent disability rating for a large or centrally located 
pathological scotoma.  The Board concludes that based on the 
findings of the June 25, 2010, examination, the Veteran's eye 
disorder warrants a 10 percent disability rating due to 
impairment of his field of vision. 

The Board has considered the statements of the Veteran as to the 
extent of his current eye symptoms.  He is certainly competent to 
report that his symptoms are worse.  See Layno, 6 Vet. App. at 
470.  However, in evaluating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  See Massey, 7 Vet. App. at 208.  To the extent 
that the Veteran argues or suggests that the clinical data 
supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu, 2 Vet. App. at 494.

Again, after reviewing the evidence, the Board finds that prior 
to June 25, 2010, the Veteran did not experience a loss of visual 
acuity or an impairment in his visual field warranting a 
compensable disability rating.  Since June 25, 2010, however, the 
Board finds that the Veteran has a pathological scotoma that 
warrants a 10 percent disability rating.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1-4.14 (2010), 38 C.F.R. 
§ 4.83a, 4.84a Diagnostic Codes 6061 to 6081 (2010).

Extra-schedular consideration

Finally, the Board finds that the Veteran's erectile dysfunction 
and eye disorders do not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a 
three-step analysis for determining whether an extra-schedular 
disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

The Board finds that the evidence does not warrant referral of 
the Veteran's claims for extra-schedular consideration.  The 
level of severity of the Veteran's erectile dysfunction and eye 
disorders are adequately contemplated by the applicable 
diagnostic criteria.  The criteria provide for a higher rating, 
but as has been thoroughly discussed above, the rating assigned 
herein are appropriate.  Moreover, the Veteran was assigned 
increased disability ratings on a schedular basis at various 
stages of his claims.  In view of the adequacy of the ratings 
assigned under the applicable diagnostic criteria, consideration 
of the second step under Thun is not for application in this 
case.  Accordingly, the claim will not be referred for extra-
schedular consideration.


ORDER

An initial 20 percent disability rating for erectile dysfunction 
from June 4, 2004, to April 19, 2005, is granted, subject to the 
applicable criteria governing the payment of monetary benefits.

A compensable disability rating for erectile dysfunction, after 
April 19, 2005, is denied. 

An initial compensable disability rating for nonarteritic 
ischemic optic neuropathy, prior to June 25, 2010, is denied.  

A 10 percent disability rating for nonarteritic ischemic optic 
neuropathy, from June 25, 2010, is granted, subject to the 
applicable criteria governing the payment of monetary benefits.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


